In the

        United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 19-3486
UNITED STATES OF AMERICA,
                                                     Plaintiff-Appellee,
                                   v.

MARTELL D. FORD,
                                                 Defendant-Appellant.
                       ____________________

          Appeal from the United States District Court for the
                    Eastern District of Wisconsin.
          No. 2:18-CR-00182-JPS-3 — J.P. Stadtmueller, Judge.
                       ____________________

 SUBMITTED OCTOBER 29, 2020 * — DECIDED FEBRUARY 22, 2021
                 ____________________

    Before FLAUM, KANNE, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. Defendant Martell Ford pleaded
guilty to armed robbery of a taxi driver, brandishing a ﬁrearm
in furtherance of that crime of violence, and attempted armed

    * We granted the parties’ joint motion to waive oral argument for this
case, agreeing that this appeal could be resolved on the briefs and record
and that oral argument would not significantly aid the decisional process.
Fed. R. App. P. 34(f).
2                                                  No. 19-3486

robbery of a gas station. He was sentenced to 114 months in
prison. He challenges his below-guideline sentence, arguing
that the district court made a guideline error by imposing a
six-level enhancement under U.S.S.G. § 2B3.1(b)(2)(B) to the
gas station attempt because his co-defendant, Marquel John-
son, “otherwise used” a ﬁrearm. We aﬃrm.
I. Factual and Procedural Background
    Over the course of three days in August 2018, defendant
Martell Ford, Marquel Johnson, and Nickie Foster committed
a string of armed robberies in Milwaukee, Wisconsin, in dif-
ferent combinations. On the night of August 22, Ford and Fos-
ter robbed a taxi driver at gunpoint. While Johnson and Ford
waited in a getaway car, Foster entered the backseat of the
taxi, produced a silver handgun, threatened to shoot the
driver if he turned around, and demanded money. Johnson,
who had provided Foster with the silver handgun, then told
Ford to check on her. Ford got in the front seat of the taxi as
the driver was handing his money to Foster. Ford searched
the driver for additional valuables. Foster then struck the
driver in the head with the handgun and told Ford to hit him
too. Ford complied. He punched the driver in the face. Foster
and Ford got out of the taxi with the driver’s cash and cell-
phone. They returned to the getaway car and ﬂed with John-
son, agreeing to split the proceeds from the robbery.
    The following evening, August 23, oﬃcers located the
trio’s getaway car with all its windows broken out, approxi-
mately one mile from a Petro Mart where Johnson and Foster
had committed an armed robbery earlier that morning. A
search of the car yielded several incriminating items: (i)
driver’s licenses of three taxi driver victims of robberies, in-
cluding the driver whom Ford helped rob the night before; (ii)
No. 19-3486                                                   3

a pair of blue Nike ﬂip-ﬂops consistent with those worn by
Foster during the Petro Mart robbery; and (iii) documents and
objects belonging to Johnson, including two identiﬁcation
cards and a prescription inhaler.
   The next night, around 3:30 a.m. on August 25, Johnson
and Ford parked a new getaway car on the street near the en-
trance to a B.P. convenience store and gas station. Surveillance
cameras recorded their actions inside and outside the station.
    At approximately 3:43 a.m., Johnson and Ford exited their
getaway car—Ford clutching coins in his ﬁst—and entered
the store. Once inside, Ford thrust the coins into Johnson’s
hands and retreated to the front door, propping it open. John-
son made her way to the cashier, who stood behind a sheet of
ballistic-proof glass. Johnson shoved the coins toward the
cashier, pointed the silver handgun at him, and ordered him
to hand over cash. The cashier refused. Ford, still at the front
door, peered outside, opened the door, and then exited the
store. As the front door closed, the quick-thinking cashier ac-
tivated the door lock. That prevented Johnson from exiting
the store and also prevented Ford from re-entering.
    Ford, unaware that the door was now locked, tried to open
the door for Johnson. When he could not, he returned to the
getaway car and ﬂed. Johnson, stuck inside, continued to
threaten the cashier while trying to open the door. She even-
tually managed to escape by another exit. When Johnson later
met up with Ford, she yelled at him for abandoning her in the
store.
   Later on August 25, Johnson was arrested after she crashed
the new getaway car during a high-speed chase. Oﬃcers re-
covered a loaded silver .22 caliber handgun from her pocket,
4                                                 No. 19-3486

with distinctive characteristics (a duct-taped handle) match-
ing those of the silver handgun seen in surveillance camera
recordings featuring Johnson, Foster, and Ford.
    Ford was arrested some days later, on September 7, 2018.
He admitted that he was present during the attempted rob-
bery of the B.P. station. He claimed that the plan was only to
exchange coins for dollar bills. He said that once inside the
store, he handed coins to Johnson, who asked the cashier to
exchange them for dollar bills. However, once the cashier
opened the register, Johnson pointed her handgun at the cash-
ier and attempted to rob him.
    A year later, Ford pleaded guilty to two counts of Hobbs
Act robbery in violation of 18 U.S.C. § 1951(a) and one count
of brandishing a ﬁrearm to further a crime of violence in vio-
lation of 18 U.S.C. § 924(c)(1)(A)(ii). One Hobbs Act robbery
and the § 924(c) charge were based on the taxi robbery on Au-
gust 22. The other Hobbs Act robbery count was for the at-
tempted armed robbery of the B.P station on August 25. The
court sentenced Ford to 114 months in prison, adopting the
government’s recommended sentence, which reﬂected a 35
percent downward departure from the low end of the guide-
line range for the two Hobbs Act counts. The 114-month sen-
tence consisted of concurrent 30-month sentences for the two
robbery counts and a mandatory minimum consecutive sen-
tence of 84 months for brandishing a ﬁrearm to further a crime
of violence.
II. Discussion
   On appeal, Ford claims that the district court erred in ap-
plying a six-level enhancement to the attempted robbery of
the B.P. station because Johnson “otherwise used” a ﬁrearm.
No. 19-3486                                                    5

U.S.S.G. § 2B3.1(b)(2)(B). The Guidelines deﬁne “otherwise
used” as “conduct [that] did not amount to the discharge of a
ﬁrearm but was more than brandishing, displaying, or pos-
sessing a ﬁrearm.” U.S.S.G. § 1B1.1, cmt. n.1(J). Ford argues
that he should not have been deemed responsible for John-
son’s “other use” of the ﬁrearm because her use was not, as
required by U.S.S.G. § 1B1.3(a)(1)(B), within the scope of
Ford’s jointly undertaken criminal activity, in furtherance of
it, and reasonably foreseeable to him.
    Ford’s sentencing memorandum downplayed his role in
the attempted robbery, but he conceded that he aided and
abetted the attempted robbery, at least by trying to open the
door for Johnson to leave. He argues, however, that “an agree-
ment to rob a gas station is not the same as an agreement to
rob a gas station cashier at gunpoint.” That may be, but the
district court did not err by inferring that Ford was accounta-
ble for Johnson’s use of the ﬁrearm. We reiterate that federal
courts of appeals are not sentencing courts. Sentencing in the
federal system is the duty of the district courts, ﬁrst and fore-
most. On appeal, we do not determine what sentence we
would have imposed. We determine whether the district
court complied with the procedural requirements of sentenc-
ing and whether the court abused its discretion substantively
in choosing the sentence.
   We start our analysis here by asking whether the guideline
enhancement actually aﬀected the defendant’s ultimate sen-
tence. After all, the district court imposed only 30 months for
each of the two armed robberies, both the taxi robbery, which
did not include the six-level “otherwise-used” enhancement,
and the attempted B.P. robbery, which did. (The taxi robbery
did not include the enhancement because of the separate
6                                                   No. 19-3486

§ 924(c) conviction, which accounted for 84 months of the to-
tal 114-month sentence. The Guidelines bar using a ﬁrearm
enhancement for a robbery that is the subject of a separate
§ 924(c) conviction. U.S.S.G. § 2K2.4, cmt. n.4.) The ultimate
sentence was a downward departure recommended by the
government. Nevertheless, the district judge did not indicate
clearly that the six-level enhancement for the B.P. attempted
robbery did not aﬀect the ultimate sentence. Cf. Molina-Mar-
tinez v. United States, 136 S. Ct. 1338, 1345 (2016) (“When a de-
fendant is sentenced under an incorrect Guidelines range—
whether or not the defendant’s ultimate sentence falls within
the correct range—the error itself can, and most often will, be
suﬃcient to show a reasonable probability of a diﬀerent out-
come absent the error.”); United States v. Marks, 864 F.3d 575,
582 (7th Cir. 2017) (remanding based on arcane guideline er-
ror where district judge did not make clear that sentence did
not depend on that guideline issue). We must therefore decide
whether the evidence and ﬁndings supported the enhance-
ment.
   The district court’s ﬁnding on the six-level “otherwise-
used” enhancement was terse. At sentencing the judge em-
phasized the overall seriousness of the armed robberies and
the dangers they posed to the victims, the robbers, and the
police:
       [Y]ou ought to consider yourself very, very for-
       tunate even to be alive and seated in this court-
       room today because every one of these heinous
       crimes more often than not involves chases, get-
       aways, shots being ﬁred and victims losing
       lives, and sometimes perpetrators as well as po-
       lice oﬃcers lose their lives because when guns
No. 19-3486                                                   7

       are around, they’re meant to be used. And to
       suggest that one did not know or appreciate that
       a gun might be used in a robbery is utter, utter
       folly, particularly against the backdrop of the
       totality of the facts that are laid out in the
       presentence report.
The last sentence of that passage about “utter folly” was the
court’s clearest rejection of Ford’s arguments against the six-
level “otherwise-used” enhancement. We think the court’s
reference to the “backdrop of the totality of the facts that are
laid out in the presentence report” was suﬃcient, particularly
in light of the evidence of Ford’s knowledge of the use of ﬁre-
arms in the series of robberies and the details of the attempted
B.P. robbery.
    Surveillance footage showed, for example, that Johnson
and Ford opted to park on the street rather than inside the
nearly empty B.P. station lot. Johnson and Ford remained in
the car for several minutes before entering the convenience
store, apparently waiting for the station’s only customer to
enter and leave the store. The video recordings further
showed that once Johnson produced the silver handgun and
began to rob the cashier, Ford did not appear surprised. Ra-
ther, he stood by the door—apparently as a lookout—until he
realized that Johnson was unlikely to get any money from the
cashier.
    The government also stressed Ford’s participation in the
whole string of armed robberies that led up to the B.P. station
attempted robbery. Signiﬁcantly, although it was Ford and
Foster, not Johnson, who robbed the taxi driver on August 22
at gunpoint, Ford knew that Foster was using Johnson’s silver
handgun and that Foster was going to use the handgun to
8                                                 No. 19-3486

“bust a move” in the taxi. Taken together, the string of armed
robberies and Ford’s actions at the B.P. station permitted a
reasonable inference that Ford knew that Johnson planned to
rob the B.P. station and knew or could easily foresee that
Johnson would use her handgun.
    The judge did not err by treating as “utter folly” Ford’s
claim that he only belatedly agreed to the attempted robbery
without having agreed to or foreseen her use of the ﬁrearm.
And even if the district judge or we credited Ford’s claim that
he did not agree to participate in the attempted robbery until
after Johnson pointed her ﬁrearm at the cashier, Ford knew at
that moment she was using it to commit a robbery. He contin-
ued to assist her.
    Ford argues that the district court could not apply the en-
hancement without ﬁnding that Johnson’s “speciﬁc act” of
pointing the ﬁrearm at the cashier’s head was within the
“scope” of their agreement. Adopting the facts in the revised
presentence report without more speciﬁc ﬁndings concerning
relevant conduct, Ford argues, was not enough. The district
court’s conclusion, terse as it was, that Johnson “otherwise
used” the ﬁrearm in a way that was within the scope of their
jointly undertaken criminal activity, in furtherance of it, and
reasonably foreseeable to Ford, was well supported by both
the attempted armed robbery and the trio’s six armed rob-
beries that preceded it.
   Ford also argues that the district court’s statement, quoted
above, amounts to an impermissible assumption that since
robberies “more often than not” involve “shots being ﬁred,”
Ford should have foreseen Johnson’s use of a ﬁrearm. We do
not read the district court’s comments that way. The judge
was emphasizing the overall risks of death or injury in armed
No. 19-3486                                                   9

robberies, without trying to quantify those risks. He was try-
ing to show Ford the dangers of his crimes to himself and oth-
ers. We do not read these oral comments as showing that the
judge based the sentence on a mathematical assessment of the
degree of risk. Cf. United States v. Atwater, 272 F.3d 511, 512–
14 (7th Cir. 2001) (reversing application of enhancement
where district court failed to make speciﬁc ﬁndings based on
defendant’s case and concluded that use of ﬁrearm in robbery
was reasonably foreseeable solely because judge had “never
heard of a bank robbery without a ﬁrearm”). Rather, the en-
hancement was based on ample evidence that Ford was in on
Johnson’s plan to rob the B.P. station from the start and that
he continued to help after she brandished the ﬁrearm. The
judge could reasonably infer that Ford had reason to know
that Johnson would use a ﬁrearm in the attempt.
   The judgment of the district court is
                                                  AFFIRMED.